Exhibit 10.08

 

VALERO ENERGY CORPORATION

 

NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

 

Adopted April 23, 1997,
as amended and restated through
December 31, 2004

 

--------------------------------------------------------------------------------


 

NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

 

TABLE OF CONTENTS

 

 

 

1.

Purpose and Effective Date

 

 

 

 

2.

Administration

 

 

 

 

3.

Option Shares

 

 

 

 

4.

Grant of Options

 

 

 

 

5.

Certain Options Granted Under Prior VEC Non-Employee Director Stock Option Plan

 

 

 

 

6.

Eligibility

 

 

 

 

7.

Option Price

 

 

 

 

8.

Duration of Options

 

 

 

 

9.

Amount Exercisable

 

 

 

 

10.

Exercise of Options

 

 

 

 

11.

Transferability of Options

 

 

 

 

12.

Forfeitures

 

 

 

 

13.

Requirements of Laws and Regulations

 

 

 

 

14.

No Rights as Stockholder

 

 

 

 

15.

No Obligation to Retain Optionee

 

 

 

 

16.

Changes in the Company’s Capital Structure

 

 

 

 

17.

Amendment or Termination of Plan

 

 

 

 

18.

Written Agreement

 

 

i

--------------------------------------------------------------------------------


 

NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

 

1.             Purpose and Effective Date.  The Non-Employee Director Stock
Option Plan (the “Plan”) of Valero Energy Corporation (formerly known as “Valero
Refining and Marketing Company”), a Delaware corporation (the “Company”), is for
the benefit of members of the board of directors of the Company who, at the time
of their service, are not employees of the Company or any of its subsidiaries
(“Non-Employee Directors”), but are persons who have made or are expected to
make a significant contribution to the continued growth of the Company by
providing them with an additional incentive through an increase in their
proprietary interest in the success of the Company, thereby encouraging them to
continue in their present capacity.  The Effective Date of the Plan (“Effective
Date”) is July 31, 1997.  No Options shall be granted pursuant to the Plan after
April 23, 2007.

 

2.             Administration.  (a)  Except as otherwise set forth herein, the
Plan shall be administered by the Compensation Committee (“Committee”) as
appointed and constituted from time to time by the Board of Directors of the
Company.  If the Committee is not composed solely of two or more “Non-Employee
Directors” (as defined in Rule 16b-3 under the Exchange Act) of the Company,
then such additional or different persons shall be appointed by the Board of
Directors to act for purposes of administering this Plan so that the committee
administering this Plan shall be composed solely of two or more “Non-Employee
Directors.”

 

(b)           In connection with its administration of this Plan, the Committee
is empowered to:

 

(i)            Make rules and regulations for the administration of the Plan
which are not inconsistent with the terms and provisions of this Plan;

 

(ii)           Construe all terms, provisions, conditions and limitations of the
Plan in good faith, and adopt amendments to the Plan;

 

(iii)          Make equitable adjustments for any mistakes or errors in the
administration of this Plan or deemed to be necessary as the result of any
unusual situation or any ambiguity in the Plan;

 

(iv)          Select, employ and compensate, from time to time, consultants,
accountants, attorneys and other agents and employees as the Committee may deem
necessary or advisable for the proper and efficient administration of the Plan.

 

(c)           The foregoing list of express powers granted to the Committee upon
the adoption of this Plan is not necessarily intended to be either complete or
exclusive, and the Committee shall, in addition to the specific powers granted
by this Plan, have such powers not inconsistent with the Plan or Rule 16b-3,
whether or not expressly authorized herein, which it may deem necessary,
desirable, advisable, proper, convenient or appropriate for the supervision and
administration of this Plan.  Except as otherwise specifically provided herein ,
the decisions and judgment of the Committee on any question or claim arising
hereunder shall be final, binding and conclusive upon the Participants and all
persons claiming by, through or under a Participant.

 

(d)           Notwithstanding the foregoing, the Committee shall have no
authority to exercise discretion with respect to the selection of any
Non-Employee Director as a Participant in the Plan, the determination of the
number of options (“Options”) that are allocated to any such Non-Employee
Director or the terms or conditions of any such allocation, and shall have no
authority to amend any provision of the Plan relating to eligibility for
participation in the Plan, the amount or timing of grants under the Plan or the
imposition or removal of restrictions on the vesting of Options.

 

1

--------------------------------------------------------------------------------


 

3.             Option Shares.  The stock subject to the Options and other
provisions of the Plan shall be shares of the Company’s Common Stock, $0.01 par
value (the “Common Stock”).  The total amount of the Common Stock with respect
to which Options may be granted shall not exceed in the aggregate 200,000
shares.  The class and aggregate number of shares which may be subject to the
Options granted under this Plan shall be subject to adjustment under
Section 15.  The shares issued upon the exercise of Options may be treasury
shares or authorized but unissued shares.  If an outstanding Option expires or
is terminated for any reason, the shares of Common Stock allocable to the
unexercised portion of that Option may again be subject to an Option under the
Plan.

 

4.             Grant of Options.

 

(a)           Directors on the Effective Date of this Plan.  For so long as this
Plan is in effect and shares are available for the grant of Options hereunder,
on the date of the annual meeting of directors each year beginning in 1998 (the
“Annual Meeting”), there shall be granted to each person who is a Non-Employee
Director on both the Effective Date of this Plan and on the date of such Annual
Meeting, an Option to purchase 1,000 shares of Common Stock at a per share
Option Price equal to the fair market value of a share of the Company’s Common
Stock on such date (such number of shares being subject to the adjustments
provided in Section 15 of this Plan).

 

(b)  Directors Elected after the Effective Date of this Plan.

 

(i)  For so long as this Plan is in effect and shares are available for the
grant of Options hereunder, each person who shall first become a Non-Employee
Director after the Effective Date of this Plan shall be granted, on the date of
his or her election, an Option to purchase 5,000 shares of Common Stock at a per
share Option Price equal to the Fair Market Value (as defined in Section 7
below) of a share of Common Stock on such date (such number of shares being
subject to the adjustments provided in Section 15 of this Plan).

 

(ii)  For so long as this Plan is in effect and shares are available for the
grant of Options hereunder, at the Annual Meeting each year beginning in the
year after the year of his or her first election as a Non-Employee Director,
there shall be granted to each person who shall become a Non-Employee Director
after the Effective Date of this Plan, and is continuing as a Non-Employee
Director on the date of such Annual Meeting, an Option to purchase 2,500 shares
of Common Stock at a per share Option Price equal to the Fair Market Value (as
defined in Section 7 below) of a share of Common Stock on such date (such number
of shares being subject to the adjustments provided in Section 15 of this Plan).

 

5.             Certain Options Granted Under Prior VEC Non-Employee Director
Stock Option Plan.  Pursuant to the terms of the Plan and Agreement of Merger
dated January 31, 1997, among Valero Energy Corporation (subsequently renamed
“PG&E Gas Transmission, Texas Corporation”) (hereafter “GTT”), PG&E Corporation
and PG&E Acquisition Corporation, the Employee Benefits Agreement dated as of
July 31, 1997 (the “EBA”), between GTT and the Company, and the GTT Non-Employee
Director Stock Option Plan (the “GTT NEDSOP”), certain stock options previously
awarded by GTT under the GTT NEDSOP will be automatically converted at the Time
of Distribution (as defined in the Agreement and Plan of Distribution dated July
30, 1997, between GTT and the Company) into Options to purchase shares under
this Plan.  Each such GTT option that is outstanding and unexercised immediately
prior to the Time of Distribution and is held by a person who, immediately
before the Time of Distribution, is a Non-Employee Director, or their respective
beneficiaries and dependents, shall be converted in accordance with the EBA into
Options to purchase shares under this Plan.  Each such GTT option eligible to be
replaced by an Option under this Plan shall be replaced with an Option with
respect to a number of shares equal to the number of shares of the common stock,
$1.00 par value per share, of GTT (“GTT Common Stock”) subject to such GTT
option immediately before such replacement, multiplied by the Ratio, rounded up
to the

 

2

--------------------------------------------------------------------------------


 

nearest whole share as necessary, and having a per-share exercise price equal to
the per-share exercise price of such GTT option immediately before such
replacement, divided by the Ratio (rounded down to the nearest whole cent as
necessary).  The other terms and conditions of any such GTT option, including
the vesting and termination dates thereof, shall remain unchanged, except as may
be necessary to conform to the provisions of the Plan or as otherwise may be
determined by the Committee.  For purposes of this Plan, “Ratio” shall mean the
amount obtained by dividing the average of the daily high and low trading prices
per share of GTT Common Stock as reported on the New York Stock Exchange
(“NYSE”) Composite Tape (the “NYSE Tape”) on each of the last 15 consecutive
full NYSE trading days (the “Averaging Period”) ending on and including the
trading day preceding the Distribution Date (as defined in the Plan and
Agreement of Distribution, between GTT and the Company) (the “Company Price”) by
the difference between (a) the Company Price and (b) the product of (1) the Per
Share Merger Consideration (as defined in the Plan and Agreement of Merger,
among GTT, PG&E Corporation and PG&E Acquisition Corporation (the “Merger
Agreement”)) and (2) the average of the daily high and low prices per share of
the Acquiror Common Stock (as defined in the Merger Agreement) as reported on
the NYSE Tape during the Averaging Period.

 

6.             Eligibility.  The individuals who shall be eligible to
participate in the Plan shall be those individuals who are members of the Board
of Directors of the Company who, at the time of a grant hereunder, are not
employees of the Company or an Affiliate (as defined in Section 11 below).  An
employee-director who retires from employment with the Company or an Affiliate
shall be (without further action by the Committee) eligible to participate in
the Plan and shall be entitled to receive the Option grants described in
Section 4(b) immediately upon commencement of his or her service as a
Non-Employee Director.

 

7.             Option Price.  The price at which a share subject to an Option
may be purchased pursuant to an Option granted under this Plan (the “Option
Price”) shall be its Fair Market Value on the date the Option is granted.  The
“Fair Market Value” of a share of Common Stock shall be the average of the
“high” and “low” sales prices of a share of Common Stock on that date as
reported by the principal national securities exchange on which the Common Stock
is listed if the Common Stock is listed on a national securities exchange, or
the average of the bid and asked price of a share of Common Stock on that date
as reported in the NASDAQ listing if the Common Stock is not listed on a
national securities exchange.  If no closing price or quotes are reported on
that date or if, in the discretion of the Committee, another means of
determining the Fair Market Value of a share of stock on that date is necessary
or advisable, the Committee may provide for another means for determining the
Fair Market Value.

 

8.             Duration of Options.  No Option shall be exercisable after the
expiration of 10 years from the date the Option is granted.

 

9.             Amount Exercisable.

 

9A.   All initial Options granted pursuant to Sections 4(a)(i) and 4(b)(i) shall
vest and become exercisable as follows:

 

(a)           On the first anniversary of the date the Option was granted (the
“Date of Grant”), the Option may be exercised with respect to up to one-third of
the shares subject to the Option;

 

(b)           After each succeeding anniversary of the Date of Grant, the Option
may be exercised with respect to up to an additional one-third of the shares
subject to the Option, so that after the expiration of the third anniversary of
the Date of Grant the Option shall be exercisable in full.

 

3

--------------------------------------------------------------------------------


 

9B.   Each subsequent Option granted pursuant to Section 4(b)(ii) may be
exercised, so long as it is valid and outstanding, from time to time in part or
as a whole, after the expiration of six months following the date of grant.

 

9C.   Notwithstanding the preceding provisions of this Section 9, if a
Non-Employee Director shall be retired in good standing from the Board of
Directors for reason of age or disability under the then established rules of
the Company, all Options not already vested shall become fully vested and
immediately exercisable by the retiring Non-Employee Director.

 

9D.   (a)  In the event of any Change of Control, each Option granted under this
Plan, not theretofore forfeited or terminated and held as of the date of a
Change of Control shall upon occurrence of the Change of Control immediately
become vested or exercisable with respect to all of the shares granted
thereunder and will remain exercisable for the remainder of the original term of
the Option.

 

(b)           A “Change of Control” shall be deemed to occur when:

 

(i)            the stockholders of the Company approve any agreement or
transaction pursuant to which:  (A) the Company will merge or consolidate with
any other entity (other than a wholly owned subsidiary of the Company) and will
not be the surviving entity (or in which the Company survives only as the
subsidiary of another entity); (B) the Company will sell all or substantially
all of its assets to any other entity (other than a wholly owned subsidiary of
the Company); or (C) the Company will be liquidated or dissolved; or

 

(ii)           any “person” or “group” (as these terms are used in Section 13(d)
and 14(d) of the Exchange Act) other than the Company, any subsidiary of the
Company, any employee benefit plan of the Company or its subsidiaries, or any
entity holding Common Stock for or pursuant to the terms of such employee
benefit plans, is or becomes an “Acquiring Person” as defined in the Rights
Agreement dated June 18, 1997 (“Rights Agreement”) between the Company and
Harris Trust and Savings Bank (or any successor Rights Agreement) (or, if no
Rights Agreement is then in effect, such person or group acquires or holds such
number of shares as, under the terms and conditions of the most recent such
Rights Agreement to be in force and effect, would have caused such person or
group to be an “Acquiring Person” thereunder); or

 

(iii)          any “person” or “group” shall commence a tender offer or exchange
offer for 30% or more of the shares of Common Stock then outstanding, or for any
number or amount of shares which, if the tender or exchange offer were to be
fully subscribed and all shares for which the tender or exchange offer is made
were to be purchased or exchanged pursuant to the offer, would result in the
acquiring person or group directly or indirectly beneficially owning 50% or more
of the shares of Common Stock then outstanding; or

 

(iv)          individuals who, as of any date, constitute the Board (the
“Incumbent Board”) thereafter cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person or group other than the Board; or

 

(v)           the occurrence of the Distribution Date (as defined in the Rights
Agreement); or

 

4

--------------------------------------------------------------------------------


 

(vi)          any other event determined by the Board or the Committee to
constitute a “Change of Control” hereunder.

 

10.           Exercise of Options.

 

(a)           Unless otherwise prescribed by the Committee, Options may be
exercised only by written notice of exercise (the “Exercise Notice”), in the
form prescribed by the Committee, delivered to the Company to the Stock Option
Plan administrator, and signed by the Participant or other person acting on
behalf of the Participant.  The date on which the Exercise Notice is delivered
to the Company shall be the “Notice Date.”  The Exercise Notice shall specify a
date (the “Settlement Date”), not less than five business days nor more than ten
business days following the Notice Date, upon which the shares or other rights
shall be issued or transferred to the Participant (or other person entitled to
exercise the Option) and the Option’s exercise price shall be paid to the
Company.

 

(b)           Unless otherwise prescribed by the Committee, on the Settlement
Date, the person exercising an Option shall tender to the Company full payment
for the shares or other rights with respect to which the Award is exercised,
together with an additional amount, in cash, certified check, cashier’s check or
bank draft approved by the Company, equal to the amount of any taxes required to
be collected or withheld by the Company in connection with the exercise of the
Option (the “Tax Payment”).

 

(c)           Subject to any rules and limitations as the Committee may adopt, a
person exercising an Option may make the Tax Payment in whole or in part by
electing, at or before this time of exercise of the Option, either (i) to have
the Company withhold from the number of shares otherwise deliverable a number of
shares whose value equals the Tax Payment, or (ii) to deliver certificates for
other shares owned by the person exercising the Option, endorsed in blank with
appropriate signature guarantee, having a value equal to the amount otherwise to
be collected or withheld.  If the Committee shall fail to disapprove the
election prior to the Settlement Date, the election will be deemed approved.

 

(d)           Subject to any rules and limitations as the Committee may adopt or
as may be set forth in any written stock option agreement signed by the Company,
a person exercising an Option for the receipt of shares may pay for the shares
with other shares of Company Common Stock legally and beneficially owned by that
person at the time of the exercise of the Options.

 

(e)           Any calculation with respect to a participant’s income, required
tax withholding or other matters required to be made by the Company upon the
exercise of an Option shall be made using the Fair Market Value of the shares of
Common Stock on the Notice Date, whether or not the Exercise Notice is delivered
to the Company before or after the close of trading on that date, unless
otherwise specified by the Committee.  Notwithstanding the foregoing, for Option
exercises using the Company’s “same-day-sale for cash method” or “broker sale
for stock method,” a Participant’s taxable gain and related tax withholding on
the exercise will be calculated using the actual market price at which Shares
were sold in the transaction.

 

11.           Transferability of Options.  Without prior written approval from
the Committee, Options shall not be transferable by the optionee except by will
or under the laws of descent and distribution, and shall be exercisable, during
the optionee’s lifetime, only by the optionee.

 

5

--------------------------------------------------------------------------------


 

12.           Forfeitures.  Notwithstanding any other provision of this Plan, if
the Committee finds by a majority vote, that the optionee, before or after
termination of his capacity as a Non-Employee Director of the Company or any
subsidiary corporation, limited partnership or other entity controlling, or
controlled by, or under common control with the Company (an “Affiliate”),
committed fraud, embezzlement, theft, commission of felony, or proven dishonesty
in the course of his relationship to the Company and/or its Affiliates which
conduct damaged the Company or its Affiliates, or disclosed trade secrets of the
Company or its Affiliates, then any outstanding Options which have not been
exercised by optionee shall be forfeited.  The decision of the Committee will be
final.

 

13.           Requirements of Laws and Regulations.  The Company shall not be
required to sell or issue any shares under any Option if issuing the shares
shall constitute a violation by the optionee or the Company of any provisions of
any law or regulation of any governmental authority.  Notwithstanding anything
to the contrary contained in this Plan or any agreement entered into hereunder,
any Option Agreement or other agreement entered into under this Plan and any
grant made under this Plan shall be conditional and shall be entered into or
granted, as the case may be, subject to acceptance of the option shares for
listing on the NYSE.  Each Option granted under this Plan shall be subject to
the requirements that, if at any time the Company or the Committee shall
determine that the listing, registration or qualification of the shares upon any
securities exchange or under any state or federal law of the United states or of
any other country or governmental subdivision, or the consent or approval of any
governmental regulatory body, or investment or other representations, are
necessary or desirable in connection with the issue or purchase of shares
subject to an Option, that Option shall not be exercised in whole or in part
unless the listing, registration, qualification, consent, approval or
representations shall have been effected or obtained free of any conditions not
acceptable to the Company.  Any determination in this connection by the
Committee shall be final.  If the shares issuable on exercise of an Option are
not registered under the Securities Act of 1933, the Company may imprint on the
certificate for those shares the following legend or any other legend which
counsel for the Company considers necessary or advisable to comply with the
Securities Act of 1933 or other applicable state or federal securities laws or
regulations:

 

“The shares of stock represented by this certificate have not been registered
under the Securities Act of 1933 or under the securities laws of any state and
may not be sold or transferred except upon registration or upon receipt by the
Company of an opinion of counsel satisfactory to the Company, in form and
substance satisfactory to the Company, that registration is not required for a
sale or transfer.”

 

The Company will endeavor to register any securities covered by this Plan under
the Securities Act of 1933 (as now in effect or as later amended) and, if any
shares are registered, the Company may remove any legend on certificates
representing those shares.  The Company shall not be obligated to take any other
affirmative action in order to cause the exercise of an Option or the issuance
of shares under the Option to comply with any law or regulation or any
governmental authority.

 

14.           No Rights as Stockholder.  No optionee shall have rights as a
stockholder with respect to shares covered by his Option until the date a stock
certificate is issued for the shares.  Except as provided in Section 15, no
adjustment for dividends, or other matters shall be made if the record date is
prior to the date the certificate is issued.

 

15.           No Obligation to Retain Optionee.  The granting of any Option
shall not impose upon the Company or any of its subsidiaries any obligation to
retain or continue to retain any optionee in his capacity as a Non-Employee
Director.  The right of the Company, the directors or the stockholders of the
Company or of any subsidiary of the Company to terminate any optionee shall not
be diminished or affected by reason of the fact that one or more Options have
been or will be granted to him.

 

6

--------------------------------------------------------------------------------


 

16.           Changes in the Company’s Capital Structure.  The existence of
outstanding Options shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalization, reorganization or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Common Stock or the rights of the Common Stock, or the dissolution
or liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

If all or any portion of an Option is exercised subsequent to any stock
dividend, rights distribution, split-up, recapitalization, exchange of shares,
merger, spin-off, reorganization or liquidation (“Reorganization Event”), as a
result of which securities of any class or rights shall be issued in respect of
outstanding shares of Common Stock or shares of Common Stock shall be changed
into the same or a different number of shares of the same or another class of
other securities, the person so exercising such Option shall receive, for the
aggregate price payable upon the exercise of such Option, (i) the aggregate
number and class of shares, rights or other securities for which a recognized
market exists, and (ii) a cash amount equal to the fair market value on such
date, as reasonably determined by the Committee, of any other property (other
than regular cash dividend payments) and of any shares, rights or other
securities for which no recognized market exists, which, if shares of Common
Stock (as authorized at the date of the granting of such Option) had been
purchased at the date of granting of the Option for the same aggregate price (on
the basis of the price per share provided in the Option) and had not been
disposed of, such person or persons would be holding at the time of such
exercise as a result of such purchase and any such Reorganization Event;
provided, however, that no fractional share of Common Stock, fractional right or
other fractional security shall be issued upon any such exercise, and the
aggregate price paid shall be appropriately reduced to reflect any fractional
share of Common Stock, fractional right or other fractional security not issued;
and provided further, however, that if the exercise of any Option subsequent to
any Reorganization Event would, pursuant to this Section 15, require the
delivery of shares, rights or other securities which the Company is not then
authorized to issue or which in the sole judgment of the Committee cannot be
issued without undue effort or expense, the person exercising such Option shall
receive, in lieu of such shares, rights or other securities, a cash payment
equal to the fair market value on the Exercise Date, as reasonably determined by
the Committee, of such shares, rights or other securities.  For purposes of
applying the provisions of this Plan, the Preference Share Purchase Rights
distributed to stockholders of record of the Company pursuant to the Rights
Agreement, or any successor rights, shall be deemed not to have been distributed
until the Distribution Date (as defined in the Rights Agreement or any successor
agreement).

 

In the event of any change in the number of shares of Common Stock outstanding
resulting from a Reorganization Event, the aggregate number and class of shares
of Common Stock remaining available to be optioned under this Plan shall be that
number and class which a person, to whom an Option had been granted for all of
the available shares of Common Stock under this Plan on the date preceding such
change as provided in Section 3 would be entitled to receive upon exercise of
such Option following such change.  Upon the occurrence of any Reorganization
Event, the Committee shall be entitled (but shall not be required) to determine
that new Option Agreements (or amendments to the existing Option Agreements)
shall be entered into with Participants reflecting such stock dividend or other
event.

 

Except as expressly provided before in this Plan, the issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, for cash or property, or for labor or services either upon direct
sale or upon the exercise of rights or warrants to subscribe for shares, or upon
conversion of shares or obligations of the Company convertible into shares or
other securities, shall not affect, and no adjustment by reason of it shall be
made with respect to, the number or price of shares of Common Stock then subject
to outstanding Options.

 

7

--------------------------------------------------------------------------------


 

17.           Amendment or Termination of Plan.  The Board of Directors may
modify, revise or terminate this Plan at any time.  However, without the further
approval of the holders of at least a majority of the outstanding shares of
voting stock, or if the provisions of the corporate charter, by-laws or
applicable state law prescribe a greater degree of stockholder approval for this
action, without the degree of stockholder approval thus required, the Board of
Directors may not (a) change the aggregate number of shares which may be issued
under Options pursuant to the provisions of this Plan; (b) reduce the Option
Price permitted for options; (c) change the class of persons eligible to receive
options; (d) extend the term during which an Option may be exercised or the
termination date of the Plan; or (e) materially increase any other benefits
accruing to the Non-Employee Directors under the Plan or materially modify the
requirements as to eligibility for participation in the Plan unless the Board of
Directors shall have obtained an opinion of legal counsel to the effect that
stockholder approval of the amendment is not required by law or the applicable
rules and regulations of, or any agreement with, any national security exchange
on which the Common Stock is listed or if the Common Stock is not listed, the
rules and regulations of, or any agreement with, the National Association of
Securities Dealers, Inc., or in order to make available to the optionee with
respect to any Option granted under the Plan, the benefits of Rule 16b-3 under
the Securities Exchange Act of 1934 or any similar or successor rule.  In
addition, the terms of the Plan relating to the number of shares that may be
subject to an Option, the times at which Options are to be granted, and the
means by which the Option Price for the Options granted is to be determined
shall not be amended more than once every six months, other than to comport with
the changes in the Internal Revenue Code of 1986, the Employee Retirement Income
Security Act or the rules under either of those laws.  All Options granted under
this Plan shall be subject to the terms and provisions of this Plan and any
amendment, modification or revision of this Plan shall be deemed to amend,
modify or revise all Options outstanding under this Plan at the time of the
amendment, modification or revision.

 

18.           Written Agreement.  Each Option granted under this Plan shall be
embodied in a written option agreement, which shall be subject to the terms and
conditions prescribed above, and shall be signed by the optionee and by the
appropriate officer of the Company for and in the name and on behalf of the
Company.  Each option agreement shall contain any other provisions that the
Committee in its discretion shall deem advisable if they do not conflict with
the terms of this Plan.

 

8

--------------------------------------------------------------------------------